DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election on 12/17/2021 is acknowledged.  The restriction requirement is withdrawn. Claims 78-104 is examined.

Priority
This application is a continuation of 14/380699, filed 08/22/2014, which is a proper National Stage (371) entry of PCT Application No.  PCT/EP2013/053650, filed 02/25/2013, which claims the benefit of 02/23/2012. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The disclosure is objected to because of the following informalities:  The disclosure contains sequences throughout the specification without sequence ids.  Examples include, but are not limited to, pgs 32, 41, and 44-47.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
 	 Appropriate correction is required.
Claim Objections
Claims 90  and 92 are objected to because of the following informalities:  Please include SEQ ID Nos for sequences that include four or more amino acids.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 79 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 79 appears to.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 78-95, 97-98, and 100-104 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neurauter (US 20080255004A1) in view of Skerra (US 6,103, 493).
With respect to claim 78, Neurauter, throughout the reference and especially at abstract, [0036], [0048], [0058]-[0062], and [0133]-[0136], teaches a method of isolating a target cell (cell surface antigen; receptor ([0036], [0048], [0136], and Fig. 4), where the target cell has a receptor molecule on the surface of the target cell, the method comprising exposing the sample to a 
Neurauter does not teach a column.

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a column, as taught by Skerra, in the method of Neurauter.
One of ordinary skill in the art would have been motivated to have used a column, as taught by Skerra, in the method of Neurauter, because Neurauter teaches any solid phase and Skerra teaches columns can be used as well as similar solid phases to Neurauter.
One of ordinary skill in the art would have a reasonable expectation of success, because Skerra teaches that it can be used.

With respect to claim 79, Neurauter at abstract, [0058]-[0062], and [0133]-[0136]. teaches adding the competition reagent  (biotin, which also binds to Z)  to the sample and stationary phase and incubating the sample with the stationary phase under conditions to allow binding of the binding site Z with the binding partner C and with the competition reagent and collecting an eluate (recovering the modified biotinylated ligand/target complex- the complex that did not bind or was removed by the competition reagent in the solution), thereby isolating the target cell (separating the target cell from other components in the solution).  Neurauter at [0295] teaches that the order of the steps can change.  Moreover, changes to the order of adding reagents are prima facie obvious.  See MPEP 2144.
With respect to claim 80, Neurauter, throughout the reference and especially at abstract, [0036], [0048], [0058]-[0062], and [0133]-[0136], teaches a method of isolating a target cell (cell surface antigen; receptor ([0036], [0048], [0136], and Fig. 4), where the target cell has a receptor See MPEP 2144.
Neurauter does not teach a column.
However, Skerra, throughout the reference and especially at 6:30-35, teaches many different solid phases including chips.  Skerra at 5:60-6:5 and 11:10-20 teaches columns can be used as well.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a column, as taught by Skerra, in the method of Neurauter.
One of ordinary skill in the art would have been motivated to have used a column, as taught by Skerra, in the method of Neurauter, because Neurauter teaches any solid phase and Skerra teaches columns can be used as well as similar solid phases to Neurauter.
One of ordinary skill in the art would have a reasonable expectation of success, because Skerra teaches that it can be used.
With respect to claims 81-82, Neurauter at [0152]-[0154] teaches eluting the target cells from the stationary phase.
With respect to claim 83, Skerra at 7:25-40 teaches kds within this range.

With respect to claims 85-86, Neurauter at abstract, [0107], and [0290] teaches loading the stationary phase with a competition reagent (biotin), wherein the competition reagent is able to disrupt the binding of the binding partner C to the binding site Z, thereby displacing the receptor binding agent.
With respect to claims 87-89, Neurauter at [0086]-[0091] teaches using antibody fragments as a receptor binding reagent (such as a Fab) and teaches that they can be monoclonal.
With respect to claims 90-95 and 97-98, Skerra, throughout the reference and especially at 3:45-4:15 and abstract, teaches the claimed streptavidin mutein and binding peptide, teaches that it has higher binding affinity than wild type streptavidin, and teaches that one can use mild conditions.   Skerra at 3:15-30 teaches the limitations of claims 91 and 93.  
With respect to claim 100-101, Neurauter at [0131] teaches plasma.
With respect to claims 102-104, Neurauter at [0151] teaches that the target cells is a lymphocyte, which is a leukocyte from a mammal (human).

Claims 96 and 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neurauter (US 20080255004A1) in view of Skerra (US 6,103, 493), as applied to 95 or 98, and further in view of Kubben et al., (2010) Identification of differential protein interactors of lamin A and progerin, Nucleus, 1:6, 513-525, as evidenced by US9023604.
With respect to claims 96 and 99, Neurauter, as taught above, teaches using biotin but not the claimed streptavidin binding protein.

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used SEQ ID NO:13, as taught by Kubben, in the method of Neurauter, as modified by Skerra.
One of ordinary skill in the art would have been motivated to have used SEQ ID NO:13, as taught by Kubben, in the method of Neurauter, as modified by Skerra r, because Neurauter teaches using biotin, and SEQ ID NO: 13 is a biotin analog, is a high affinity streptavidin binding protein, is small, and less likely to interfere with the protein’s function.
One of ordinary skill in the art would have a reasonable expectation of success, because it is a biotin analog.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 78-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 16231193 in view of Neurauter et al. (US20080255004).
Copending Application 16/231188 describes a similar solid phase with similar binding molecules, but does not teach the method steps. 

Neurauter does not teach a column.
However, Skerra, throughout the reference and especially at 6:30-35, teaches many different solid phases including chips.  Skerra at 5:60-6:5 and 11:10-20 teaches columns can be used as well.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a column, as taught by Skerra, and the method steps of  Neurauter, in copending Application 168231193.
One of ordinary skill in the art would have been to have used a column, as taught by Skerra, and the method steps of Neureuter, in copending Application 168231193, because Neurauter teaches any solid phase and Skerra teaches columns can be used as well as similar solid phases to Neurauter.  One would use the method steps in order to purify cells.
One of ordinary skill in the art would have a reasonable expectation of success, because Skerra teaches that it can be used.
 It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used two stationary phases, as taught by Neurauter, in the arrangement of Copending Application 16/231188.
One of ordinary skill in the art would have been motivated to have used two stationary phases, as taught by Neurauter, in the arrangement of Copending Application 16/231188, in order to use different samples.
.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641